Case 1:18-cv-00681-RJL Document 273-4 Filed 10/09/20 Page 1 of 3




          Exhibit C
           Case 1:18-cv-00681-RJL Document 273-4 Filed 10/09/20 Page 2 of 3

                             Tweet                                                                                  Search Twitter


Home                          Cassandra Fairbanks
                              @CassandraRules

Explore              Julian Assange has never confirmed or denied Seth Rich
                     being his source to me or anyone else that I’m aware of.
Notifications        He doesn’t tell people about sources one way or the
                     other. He’s only said it wasn’t a state actor.
Messages

Bookmarks
                     For anyone curious.
                     6:16 PM · Jul 15, 2019 · Twitter for iPhone
Lists
                     170 Retweets     509 Likes

Profile

More                          Currie Dobson @Ventuckyspaz · Jul 15
                              Replying to @CassandraRules
                              What do you think about what Butowsky is claiming in his latest lawsuit?
   Tweet
                              He's claiming Ellen Rattner told him that Assange told her that Seth and
                              Aaron were the source of the emails. Butowsky isn't very credible but there is
                              that Hersh recording and Butowsky comments on that too.




                                                                                                               Relevant people

                                                                                                                      Cassandra Fairbanks
                                                                                                                      @CassandraRules

                                                                                                                      Federal court says I “t
                                                                                                                      through Twitter.” An “
                                                                                                                      terrorist” according to
                                                                                                                      Free Assange. Tulsi su


                                                                                                               Trends for you
                                  2               8                20
                                                                                                               Trending in USA
                              Currie Dobson @Ventuckyspaz · Jul 15                                             King of Israel
                              I found an interesting recording of Butowsky on a radio show talking about       103K Tweets
                              this. I like how he talks about Isikoff lmao
                                                                                                                US news
                                                                                                                President Trump quotes rad
                                                   BONUS Highlight Segment: Ed Butowsky - The Rick              host calling him 'King of Isr
                                                   Ungar Show
                                                     rickungarshow.com
                                                                                                               Trending in USA
                                                                                                               Chosen One
                                  2               3                13                                          Trending with: king of the jew
                                                                                                               One, #disloyalJews
                              Currie Dobson @Ventuckyspaz · Jul 15
                                                                                                               Trending in USA
                              Article from Ellen Ratner where she proclaims Ed Butowsky is her friend and
                              she discusses the Seth Rich case. This is pretty crazy!                          #25thAmendmentNow
                              archive.is/7EHEq                                                                 30.9K Tweets

                                                                                                               Trending in USA
                                                                                                               #DWTS
                                                                                                               11.3K Tweets

                                                                                                                Television
                                                                                                                Sean Spicer to compete on
                                                                                                                season of Dancing with the

                                                                                                                  New York Post, E! News, and
                                                                                                                  about this
           Case 1:18-cv-00681-RJL Document 273-4 Filed 10/09/20 Page 3 of 3
                                                                                                                     Search
                                                                                                               Trending      Twitter
                                                                                                                        in USA
                                                                                                               #WednesdayWisdom
                                                                                                               77K Tweets
Home
                                 1                3             10                                                FOX 5 DC is Tweeting about t


Explore                      1 more reply                                                                      Show more

                             Will @willisfx88 · Jul 15
Notifications
                             Replying to @CassandraRules
                                                                                                               Terms   Privacy policy   Cookies
                             Whether SR was the source or not, it is interesting how disinterested
Messages                     Democrats are in getting to the bottom of his murder.                             More      © 2019 Twitter, Inc.

                                 1                1             5
Bookmarks
                             4 more replies

Lists                        Patrick Beck       @realpatrickbeck · Jul 15
                             Replying to @CassandraRules
                             I also heard the data transfer rate of the files was comparable to a USB flash
Profile                      drive rather than an internet connection which suggests that it was an
                             internal leak instead of a hack...

More                             2                2             9

                             1 more reply
   Tweet
                             Tom @Tom37747199 · Jul 16
                             Replying to @CassandraRules
                             Matt Couch says otherwise. Care to comment?



                             #GayWaiterPaul2020 @PaulSorrentino3 · Jul 16
                             Replying to @CassandraRules
                             kim dot com has claimed numerous times it was rich and says he has proof
                                 1                              1

                             3 more replies

                             Tim in Vegas @LasVegasTim · Jul 16
                             Replying to @CassandraRules
                             Red flags that make me want to investigate Rich:
                             1) Transfer speed (USB?)
                             2) Isikoff trying to cover it up with no evidence after working with Chalupa to
                             fake the RussiaGate
                             3) Seth questioned election stuff and people like Kimberlin were paid for
                             election stuff.
                             4) Gut Feeling!
                                                                1


                      This Tweet is unavailable


                             BlackCatzMatter       @KissThePaw · Jul 15
                             Replying to @CassandraRules
                             You seen this Clinton News Network exclusive on #Assange? Such garbage!

                             apple.news/AfiPpS8qdQCGm4…
                                                  2             3


                      This Tweet is unavailable


                             4 more replies

                             EVOLVEFASTER @EvolveQuickly · Jul 16
                             Replying to @CassandraRules
                             Thread!

                                  Land of the Free @trustrestored · Jul 15
                               "Mr. Butowksy alleges that Joel, Mary, and Aaron Rich were told
